DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment  filed  January 26, 2021. Claims 1-33 are pending.  

Allowable Subject Matter
Claims 1-33  are allowed.
The closest prior art of record is Do et al (NPL titled: Learning to Hash with Binary Deep Neural Network) and Van Baar et al (US Patent No.: 9449246). Do discloses an apparatus (deep network models and learning algorithms for unsupervised and supervised binary hashing  - see abstract) comprising: a processor configured to map values of pixels in an image to a binary space (see section 2.1 – where Hashing is done with a Binary Deep Neural Network) and iteratively assign labels to the pixels in the image based on the binary function (see section 4.2 – where optimization which includes iteration), wherein the label assigned to each pixel is determined based on values of a set of nearest-neighbor pixels (note that Euclidean nearest neighbors is used – see section 3.1, [p][004]); and a memory to store the labels of the pixels; however, Do does not teach  where the labelling is done in parallel.

 	Note the discussion above, the combination of Do and van Barr as a whole does not expressly disclose using a binary unary function. Furthermore, one of ordinary skilled in the art would not have combined Do with van Barr because they are seeking to solve different problems and are non-analogous art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663 
February 3, 2021